Citation Nr: 1033141	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  10-09 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the character of the appellant's service constitutes a 
bar to Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant entered active duty in January 1951 and was 
discharged by court martial in April 1953.    

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota.  


FINDINGS OF FACT

1.  The appellant began a term of enlistment in January 1951.  

2.  In September 1952, the appellant was awarded a bad conduct 
discharge pursuant to a special court marital.  

3.  Following a period of confinement, the appellant was 
discharged from service in April 1953, prior to the expiration of 
his initial term of enlistment.    


CONCLUSION OF LAW

The character of the appellant's service, from January 1951 to 
April 1953, precludes entitlement to VA benefits.  38 U.S.C.A. §§ 
101, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.354, 3.360  (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether the notice and development 
provisions of VA law are applicable to this claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009).  
Because this case involves the legal question regarding whether 
the appellant has adequate standing to apply for VA benefits, the 
notice and duty to assist provisions do not apply.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  VA is not required to provide 
notice of the information and evidence necessary to substantiate 
a claim where that claim cannot be substantiated because there is 
no legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.

Notwithstanding the inapplicability of the notice and duty to 
assist provisions in this case, the RO provided notice to the 
appellant in correspondence in May 2008 that notified the 
appellant of information and evidence necessary to substantiate 
whether the character of his discharge rendered him ineligible 
for benefits. 

The appellant was afforded a personal hearing before a Decision 
Review Officer and he has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Service personnel records have been 
associated with the claims file.  Neither the appellant nor his 
representative has identified additional evidence pertinent to 
the claim, which is not already of record.  VA has no obligation 
to provide any further notice or assistance to this claimant.  

The appellant has neither alleged nor demonstrated any prejudice 
with regard to the issue of notice here.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing 
a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  He is not prejudiced by a 
decision at this time.

In May 2008, the appellant filed a claim for service connection 
for hearing loss.  He contends that he is eligible for VA 
benefits.  

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).

A person seeking VA benefits must first establish that they have 
attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 
38, 40 (1997).  The term "veteran" means a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
3.1(d) (2009).  A discharge or release from active service under 
conditions other than dishonorable is a prerequisite to 
entitlement to VA pension or compensation benefits.  38 U.S.C.A. 
§ 101(18) (West 2002); 38 C.F.R. § 3.12(a) (2009).  Where service 
department certification is required, the service Department's 
decision on such matters is conclusive and binding on the VA.  38 
C.F.R. § 3.203(c); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  

The provisions of 38 C.F.R. § 3.12 set out conditions under which 
discharge or release from service constitutes a bar to the 
payment of pension or compensation benefits.  This provision 
specifically states that a discharge due to willful and 
persistent misconduct (i.e., more than a minor offense) will be 
considered a discharge under dishonorable conditions.  See 38 
C.F.R. § 3.12(d)(4).  In addition, 38 C.F.R. § 3.360(b) (2009) 
provides that health-care and related benefits may not be 
furnished for any disability incurred or aggravated during a 
period of service terminated by a bad conduct discharge or when 
one of the bars listed in 38 C.F.R. § 3.12 applies.  

Benefits will not be barred if it is found that the person was 
insane at the time of committing the offense causing such 
discharge or release or unless otherwise specifically provided in 
law and regulation.  38 U.S.C.A. § 5303(b) (West 2002).  An 
insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has been 
engrafted upon such basic condition, exhibits, due to disease, a 
more or less prolonged deviation from his normal method of 
behavior; or who interferes with the peace of society; or who has 
so departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the social 
customs of the community in which he resides.  See 38 C.F.R. 
§ 3.354(a) (2009).  Consulting various well-accepted legal 
authority, VA General Counsel has noted that the term insanity 
was synonymous with "psychosis."  VAOPGCPREC 20-97.  

On the appellant's DD-214 of record, it is indicated that his 
date of entry into active service was January 1951.  In September 
1952, prior to his expiration of service, the appellant was tried 
before a special court martial for the following offenses - 
unauthorized absence, disrespect to a superior officer, 
insubordinate conduct before a superior officer (this charge was 
later dismissed), and failure to obey a lawful order.  The 
appellant was found guilty of each of the offenses.  He was 
sentenced to a bad conduct discharge, forfeiture of pay and 
allowances for 6 months, and confinement at hard labor for 6 
months.  Following the period of confinement, he was discharged 
from service in April 1953.  

The record indicates, moreover, a pattern of willful and 
persistent misconduct aside from the four offenses for which he 
was convicted in his September 1952 special court martial.  As a 
result of several previous summary courts martial - convened on 
June 8, 1951, March 7, 1952, March 19, 1952, and June 30, 1952 - 
the appellant was convicted of such offenses as disobedience, 
failure to muster, disrespect, and unauthorized absence (for 15 
days, and for 1 day).    

In December 2008, the appellant presented testimony at a hearing 
before a Decision Review Officer.  He testified that, due to 
stress related to his parents' divorce, he engaged in misconduct 
during service which led to his bad conduct discharge.  

The Board has considered the appellant's testimony, and has 
considered the fact that he was a young man who experienced 
family-related stress at the time of his service.  Nevertheless, 
no evidence of record indicates that the appellant was insane at 
the time of his service, or that he experienced psychosis at that 
time.  And the evidence establishes that the appellant's 
discharge from service was under dishonorable conditions.  In 
less than two years of service, he was ultimately convicted of 
several different offenses, for which he spent considerable time 
in confinement.  His offenses amounted to willful and persistent 
misconduct.  See 38 C.F.R. § 3.12(d)(4).  Moreover, the 
determination rendered by the U.S. Marine Corps with respect to 
the character of the appellant's military service is binding on 
VA.  

As such, the character of the appellant's service is a bar to VA 
benefits.  

The Board has considered the applicability of the benefit of the 
doubt doctrine in this matter.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The character of the appellant's discharge from active military 
service is a bar to the receipt of VA benefits and the appeal is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


